Citation Nr: 0738427	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-24 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  

The issues of entitlement to service connection for an 
anxiety disorder and a seizure disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the veteran.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has post-traumatic stress disorder (PTSD) due to any incident 
or event in military service.  



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In April 2003 and April 2006, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The VCAA letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records in the custody of a Federal department or 
agency, including VA, the service department, and the Social 
Security Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  With respect to the veteran's claim for 
service connection for PTSD, the Board notes the VCAA letters 
informed the veteran that it was his responsibility to submit 
specific details about the stressful incidents in service 
that resulted in his PTSD, as well as medical records showing 
a diagnosis of PTSD.  The veteran was advised that he should 
send information describing any additional evidence or the 
evidence itself, including any medical reports he has.  He 
was also specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Finally, the Board notes the April 2006 
letter informed the veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board finds that the content of the April 2003 and April 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a June 2004 SOC and March 2006 SSOC provided 
him with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Although Dingess notice was 
not timely given, there is no prejudice to the veteran 
because the claim is being denied, and the issues of a rating 
and effective date are moot.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  
The veteran's claimed PTSD is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the third element, if the evidence shows that 
the veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that he was exposed to many 
stressful events while on active duty in Vietnam.  However, 
review of the claims file shows the veteran does not have a 
competent diagnosis of PTSD.  

In May 2003, the veteran was evaluated by VA to determine 
whether he has a current diagnosis of PTSD.  The veteran 
reported that he was in Vietnam for 8 months and that he was 
in the 11 Bravo Light Weapons Infantry unit.  He reported 
that during his time in Vietnam he saw some firefights and 
experienced incoming rockets.  He also stated that, on a 
number of occasions, he saw tracers coming near him but he 
was never hit.  After reviewing the claims file and examining 
the veteran, the examining physician opined that the veteran 
did not meet the criteria for a diagnosis of PTSD.  The 
physician diagnosed the veteran with a panic disorder and 
generalized anxiety disorder, both of mild to moderate 
severity.  

In finding that the veteran did not have PTSD, the physician 
stated that the veteran met criteria A, which the Board notes 
is exposure to a traumatic event that involved actual or 
threatened death or serious injury and the person's response 
involved intense fear, helplessness, or horror.  However, the 
examining physician stated that the veteran did not meet any 
of the other criteria necessary to support a diagnosis of 
PTSD.  In this regard, the Board notes the examination report 
reflects the veteran denied having many of the symptoms 
generally associated with PTSD.  The veteran reported 
experiencing anxiety attacks and stated that his short-term 
memory has decreased since taking his anti-seizure 
medication.  However, the veteran reported that he slept well 
at night and did not dream about the war.  He denied 
currently having startle response but stated he may have had 
it in the past.  He also denied being hyperalert and reported 
that he liked to socialize with people and being around 
others.  The veteran denied any anger problems or having 
difficulty concentrating and his mental status examination 
was normal.  

In evaluating the ultimate merit of this claim, the Board 
finds the May 2003 VA examination to be the most competent 
and probative evidence of record regarding the veteran's 
current psychiatric diagnosis.  In making this determination, 
the Board notes the veteran has argued that the May 2003 VA 
examination was inadequate because he did not understand what 
the examiner was asking and that the examination was not what 
he expected.  However, the Board finds probative that the VA 
examiner noted the veteran was competent and easy to engage 
and did not observe any misunderstanding on the veteran's 
part during the examination.  In addition, as noted above, 
the May 2003 VA opinion was based upon a review of the 
veteran's entire claims file and thorough examination of the 
veteran and is supported by a complete rationale which 
identified the specific PTSD criterion the veteran did not 
meet.  Moreover, the Board notes the May 2003 VA opinion is 
uncontradicted by the other evidence of record.  In fact, the 
May 2003 VA examination is supported by the other evidence of 
record, namely an April 2004 VA outpatient psychiatric 
evaluation where the veteran was diagnosed with generalized 
anxiety disorder.  

The record reveals that, in April 2004, the veteran reported 
to a VA outpatient treatment facility and specifically asked 
to be evaluated for PTSD.  The veteran reported essentially 
the same in-service stressors as at the May 2003 VA 
examination.  However, unlike before, he reported 
experiencing nightmares, night sweats, and startle response, 
and described himself at a loner.  The veteran denied 
experiencing flashbacks, intrusive thoughts, and 
hypervigilance.  His mental status examination was also good 
but he reported having problems with his short-term memory.  
In diagnosing the veteran with generalized anxiety disorder, 
the examiner noted that the veteran had some symptoms of 
PTSD, such as mild startle response, occasional nightmares, 
and isolation, but that the veteran did not endorse 
flashbacks, hypervigilance, avoidance, irritability, or sleep 
problems.  

The Board does note that the April 2004 evaluation was 
conducted by a Social Worker and that the diagnosis included 
a notation to rule out PTSD; however, the Board finds 
probative that the veteran had been previously evaluated by a 
VA psychiatrist who had already ruled out a diagnosis of PTSD 
after reviewing the veteran's claims file and conducting a 
thorough examination of the veteran.  In evaluating the 
ultimate merit of this claim, the Board finds especially 
probative that the veteran testified at the May 2007 Travel 
Board hearing that he has never been diagnosed with PTSD.  

Therefore, the Board finds the May 2003 VA examination to be 
the most competent and probative evidence of record regarding 
the veteran's current diagnosis, as it was conducted by a 
licensed psychiatrist who specifically ruled out PTSD as a 
diagnosis after thorough evaluation of the record and 
examination of the veteran and is uncontradicted by the other 
evidence of record.  

In rendering this decision, the Board does not doubt the 
veteran sincerely believes he has PTSD related to his 
military service; however, there is no indication that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
see, e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the determination as 
to the specific diagnosis in this case requires 
sophisticated, professional opinion evidence, as discussed 
above, and there is no competent and probative medical 
evidence of record which establishes the veteran has a 
current diagnosis of PTSD.  

Without a current diagnosis of post-traumatic stress 
disorder, VA need not determine whether the evidence of 
record shows a causal nexus between alleged current PTSD 
symptomatology and a claimed in-service stressor, since the 
veteran's claim may only be granted if he has a current 
diagnosis.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for an anxiety disorder and a seizure disorder.  
Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision with respect to these two issues.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

With respect to the veteran's claim for an anxiety disorder, 
the Board notes that the veteran was diagnosed with a panic 
disorder and generalized anxiety disorder at the May 2003 VA 
examination.  See also April 2004 VA outpatient treatment 
record.  However, the VA examiner did not render an opinion 
as to whether the veteran's current diagnoses are related to 
his military service.  In this context, the Board notes that, 
while the veteran's service medical records do not contain 
any complaints, treatment, or findings related to an anxiety 
disorder, a private medical record dated in June 1978 shows 
the veteran was assessed as having probable chronic anxiety.  
At that time, the veteran was noted to have a somewhat odd 
affect as he reported that he was concerned about times when 
he did not think clearly and had an inner feeling of what he 
described as nervousness.  Although this medical record is 
dated 5 years after the veteran was separated from service, 
the Board finds probative that the veteran reported that his 
feelings began four years prior, which would be one year 
after he was separated from service.  

Given the proximity between the veteran's military service 
and the first time he is shown to have chronic anxiety, as 
well as the lack of medical opinion evidence in this regard, 
the Board finds a medical opinion is needed to determine 
whether the veteran's current diagnosis of generalized 
anxiety disorder is related to his military service.  

With respect to the veteran's claim for a seizure disorder, 
the Board notes the evidence clearly shows the veteran has 
been diagnosed with myoclonic and rare generalized tonic-
clonic seizures.  See March 2003 private medical record.  
While the veteran's service medical records are negative for 
any complaints or findings suggestive of a seizure disorder, 
the veteran has reported that he suffered a head injury in 
Vietnam.  Specifically, the veteran has reported that, while 
helping build a sandbag bunker in Vietnam, the bunker fell 
and hit him on his head.  See May 2007 Travel Board 
transcript, p. 19.  He testified that the hit was not hard 
enough to knock him out but that he sat down for a few 
minutes afterwards and went back to work.  While the veteran 
has not reported that he experienced any specific symptoms 
after the in-service incident, the Board notes the veteran 
has reported that, shortly before he was discharged from 
service, a friend told him that he had a seizure or something 
like a seizure that made him twitch a lot.  

Although the veteran has testified that he did not seek 
treatment after being told he had a seizure, the veteran's 
report of being hit in the head by the sandbag bunker will be 
accepted as correct, as he is competent to attest to the 
occurrence of an injury.  Although the connection between the 
bunker incident and the reported seizure is tenuous, the 
evidence shows the veteran was involved in a motor vehicle 
accident shortly after service, in 1976, which the veteran 
has consistently reported his treating neurologist has stated 
may have been caused by a seizure.  In this regard, the Board 
notes the veteran's neurologist, Dr. R.K.C., repeatedly 
refers to a closed head injury the veteran suffered during a 
motor vehicle accident.  However, medical records documenting 
the treatment the veteran received following the motor 
vehicle accident are not included in the evidentiary record 
and it does not appear that such records have been requested.  
The veteran testified that he was treated at the Whidbey 
General Hospital following the accident and that the hospital 
may still have his medical records on file.  Therefore, on 
remand, the Board will request these records be requested and 
obtained, if available.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim, this 
case is REMANDED to the RO for the following development:

1.	Request the veteran complete all 
necessary release forms in order to 
obtain treatment records from Whidbey 
General Hospital in Coupeville, 
Washington.  Once received, request all 
treatment records for the veteran from 
Whidbey General Hospital dated from 
1976 to the present and associate them 
with the claims file.  All efforts to 
obtain these records must be properly 
documented in the claims file, 
including any negative response 
received.  

a.	If any medical records obtained 
suggest that the 1976 motor 
vehicle accident was caused by or 
related to a seizure disorder, or 
any disease or injury incurred in 
the veteran's military service, 
the RO should conduct any 
additional development deemed 
necessary, to include requesting a 
VA examination and/or opinion to 
determine the likelihood that the 
veteran's current seizure disorder 
is related to his military 
service.  

2.	Request that a VA psychiatrist 
knowledgeable in evaluating anxiety 
disorders review the veteran's claims 
file and render an opinion as to the 
following:  

a.	Whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 
probability of 50 percent), or 
less than likely (i.e., a 
probability of less than 50 
percent) that the veteran's 
generalized anxiety disorder, or 
any other psychiatric disorder 
determined to be present, is 
causally related to the veteran's 
active military service, including 
his service in Vietnam.  A 
rationale must be provided with 
any opinion rendered.  

b.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  

3.  Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


